PER CURIAM.
This purports to be an appeal from an order entered in the circuit court in the above-entitled cause on the 18th day of August, 1928. The notice of appeal was served on plaintiff’s counsel on the 28th day of August, 1930, and upon the clerk of the circuit court of Beadle county, S'. D., on the 26th day of *546September, 1930. The certified copy of said notice of appeal was filed in this court on the 1st day of October, 1930. Since serving-said notice of appeal, no brief has been filed and no steps of any kind taken in the prosecution of said appeal.
Therefore, pursuant to rule 5 of this court, the appeal must be, and is deemed to be, abandoned, and the order appealed from is affirmed.
ROBERTS, J., not sitting.